SABERS, Justice
(concurring in result).
I concur in the result only. The social worker’s testimony relating to the child’s play-acting, (improperly denominated “non-assertive conduct”) constitutes inadmissible hearsay. As the majority correctly notes, hearsay includes nonverbal conduct if it is intended as an assertion. SDCL 19-16-l(l)(b); Bawdon, 386 N.W.2d at 487. Here, the child’s behavior with the anatomically correct dolls was offered to prove the sexual abuse. This is implicit in the trial court’s exclusion of the child’s verbal statements made during the same activity. Although the trial court erred in admitting the testimony and the majority furthers that error, the evidence supporting termination of Mother’s and Father’s parental rights was substantial. The social worker’s testimony was merely cumulative to other properly admitted evidence and resulted in harmless error. State v. Thomas, 381 N.W.2d 232, 239-240 (S.D.1986).